NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 15 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LIVIA UJHELYI,                                  No. 14-17573

                Plaintiff-Appellant,            D.C. No. 4:12-cv-04282-JSW

 v.
                                                MEMORANDUM*
TOM VILSACK, Secretary, U.S.
Department of Agriculture,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Northern District of California
                    Jeffrey S. White, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Livia Ujhelyi appeals pro se from the district court’s summary judgment and

dismissal order in her employment action alleging retaliation in violation of Title

VII. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Arrington v. Wong, 237 F.3d 1066, 1069 (9th Cir. 2001) (dismissals under Fed. R.

Civ. P. 12(b)(1)); Vasquez v. County of Los Angeles, 349 F.3d 634, 639 (9th Cir.

2003) (summary judgment). We affirm.

      The district court properly dismissed for lack of subject matter jurisdiction

Ujhelyi’s allegations that her duties were significantly altered upon arrival at her

duty station and that the USDA intimidated her husband. See Freeman v. Oakland

Unified Sch. Dist., 291 F.3d 632, 636 (9th Cir. 2002) (district court only has

subject matter jurisdiction over allegations of discrimination that fell within the

scope of the EEOC’s actual investigation or which can reasonably be expected to

grow out of the charge of discrimination).

      The district court properly granted summary judgment on Ujhelyi’s

retaliation claim related to her termination because Ujhelyi failed to raise a genuine

dispute of material fact as to whether there was a causal connection between her

husband’s protected activity and her termination from employment. See Coons v.

Sec’y of the U.S. Dep’t of the Treasury, 383 F.3d 879, 887-88 (9th Cir. 2004)

(elements of retaliation claim); see also Univ. of Tex. Sw. Med. Ctr. v. Nassar, 133

S. Ct. 2517, 2533-34 (2013) (proper causation test for Title VII retaliation claim is

but-for causation).

                                           2                                     14-17573
      The district court properly granted summary judgment on Ujhelyi’s

retaliation claim related to Ujhelyi’s debt because Ujhelyi failed to raise a genuine

dispute of material fact as to whether defendant’s legitimate, non-discriminatory

reasons for denying her request to reconsider her debt were pretextual. See Stegall

v. Citadel Broad. Co., 350 F.3d 1061, 1066, 1068-69 (9th Cir. 2003)

(circumstantial evidence of pretext must be specific and substantial)

      The district court did not abuse its discretion in denying Ujhelyi’s motion to

compel discovery because Ujhelyi failed to establish that the denial resulted in

actual and substantial prejudice. See Hallett v. Morgan, 296 F.3d 732, 751 (9th

Cir. 2002) (setting forth standard of review and explaining that district court has

broad discretion to deny discovery).

      The district court did not abuse its discretion in denying Ujhelyi’s motion for

sanctions because Ujhelyi failed to establish that sanctions were warranted. See

Holgate v. Baldwin, 425 F.3d 671, 675 (9th Cir. 2005) (standard of review); Fink

v. Gomez, 239 F.3d 989, 991-92 (9th Cir. 2001) (inherent power of district court to

order sanctions).

      The district court did not abuse its discretion in awarding costs to defendant

as the prevailing party. See Ass’n of Mexican-Am. Educators v. Caifornia., 231

                                          3                                    14-17573
F.3d 572, 591, 592 (9th Cir. 2000) (standard of review; strong presumption in

favor of awarding costs to the prevailing party).

      Ujhelyi’s request for judicial notice (Docket Entry No. 13) is denied.

      AFFIRMED.




                                          4                                    14-17573